Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is issued to correct the notice of allowance on June 1, 2022.
According to the amendment filed on May 20, 2022, claims 9 and 10 were amended and claims 8 and 13 were cancelled. Claims 1-7, 9-12 and 14-20 are currently pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on May 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,705,363 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-7, 9-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re Claim 1, the most relevant reference, US 2013/0107563 to McCabe et al. (McCabe), fails to disclose or suggest a privacy glazing structure in which the first pane of transparent material defines a first notch providing access to the second electrode layer on the inner face of the second pane of transparent material, and the second pane of transparent material defines a second notch providing access to the first electrode layer on the inner face of the first pane of transparent material.
As shown in Figs. 4-6, 11 and 12, McCabe discloses a privacy glazing structure comprising:
a first pane 12 of transparent material having an inner face 12a, an outer face 12f, and a peripheral edge 12b;
a second pane 14 of transparent material having an inner face 14a, an outer face 14f, anda peripheral edge 14b;
a first electrode layer 18 on the inner face 12a of the first pane 12 of transparent material;

a second electrode layer 20 on the inner face 14a of the second pane 14 of transparent material; and
an electrically controllable optically active material 16 positioned between the first electrode layer 18 on the inner face 12a of the first pane 12 of transparent material and the second electrode layer 20 on the inner face 14a of the second pane 14 of transparent material;
wherein the first pane 12 of transparent material is generally parallel to the second pane 14 of transparent material to form a cavity therebetween containing the electrically controllable optically active material 16, and the peripheral edge 12b of the first pane 12 of transparent material is aligned with the peripheral edge 14b of the second pane 20 of transparent material to provide a flush edge surface (paragraphs 70 and 100, and Figs. 4 and 6).
As shown in Figs. 11 and 12, the first pane 312 of transparent material defines a first notch (wave like pattern), and the second pane 314 of transparent material defines a second notch (wave like pattern) (paragraphs 100 and 101). However, the first notch provides access to a clip portion 338a formed on the second pane 314 and the second notch provides access to a clip portion (not shown) formed on the first pane 312.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
June 6, 2022